
	
		II
		109th CONGRESS
		2d Session
		S. 2790
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2006
			Mr. Biden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the fossil fuel energy tax incentives contained
		  in the Energy Policy Act of 2005.
	
	
		1.Repeal of 2005 Energy Act
			 fossil fuel energy tax incentives
			(a)RepealThe provisions of, and the amendments made
			 by, subtitle B of title XIII of the Energy Policy Act of 2005 are repealed and
			 the Internal Revenue Code of 1986 shall be applied and administered as if such
			 provisions and amendments had never been enacted.
			(b)Effective
			 dateThis section shall take effect as if the provisions
			 described in subsection (a) had never been included in the Energy Policy Act of
			 2005.
			
